IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                  February 18, 2009
                                 No. 07-20897
                              Conference Calendar             Charles R. Fulbruge III
                                                                      Clerk

UNITED STATES OF AMERICA

                                             Plaintiff-Appellee

v.

JESUS GALLEGOS-PAZ, also known as Jesus Gallegos Paz, also known as
Jesus Paz Gallegos

                                             Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                         USDC No. 4:07-CR-258-ALL


Before HIGGINBOTHAM, DENNIS, and PRADO, Circuit Judges.
PER CURIAM:*
      Jesus Gallegos-Paz asks us to direct the district court to correct his
judgment of conviction under Federal Rule of Criminal Procedure 36 to reflect
that he was convicted under 8 U.S.C. § 1326 of knowing and unlawful presence
in the United States after deportation following conviction for an aggravated
felony. Section 1326 is entitled “[r]eentry of removed aliens.” The judgment
describes the offense as “[i]llegal re-entry.”


      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                  No. 07-20897

      Rule 36 authorizes the correction of clerical errors, which exist when “the
court intended one thing but by merely clerical mistake or oversight did
another.” United States v. Steen, 55 F.3d 1022, 1026 n.3 (5th Cir. 1995) (internal
quotation marks and citations omitted). Because the description of the offense
closely tracks the title of § 1326, there is no indication of mistake or oversight.
Rather, it appears that the district court intentionally used the phrase “[i]llegal
reentry” to refer to § 1326 generally. See United States v. Buendia-Rangel, 553
F.3d 378, 379 (5th Cir. 2008). Therefore, there is no clerical error, and the
judgment of the district court is AFFIRMED.




                                        2